Our attention is called on application for rehearing to the fact that *Page 388 
count 2, based on wanton injury, does not aver the discovery of intestate's peril in time to avoid the injury.
Lest our expression in the opinion passing on this count be misleading, we merely add that no such averment is necessary. We adhere to the rule often declared on the subject. Jackson v. Vaughn, 204 Ala. 543, 86 So. 469; Barbour v. Shebor,177 Ala. 304, 58 So. 276; Birmingham-Tuscaloosa Railway 
Utilities Co. v. Carpenter, 194 Ala. 141, 69 So. 626; Birmingham Ry.  Elect. Co. v. Barrett, 179 Ala. 279, 60 So. 262; Yarbrough v. Carter, 179 Ala. 357, 60 So. 833; Edwards v. Earnest, 206 Ala. 1, 89 So. 729, 22 A.L.R. 1387.
After careful consideration, we adhere to our opinion in respect to the motion for a new trial. Cobb v. Malone, 92 Ala. 630,9 So. 738; L.  N. R. R. Co. v. Abernathy, 192 Ala. 629,69 So. 57.
Application for rehearing overruled.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.